Case 0:21-cv-61432-RAR Document 11 Entered on FLSD Docket 08/17/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 21-CV-61432-RAR

  THOMAS ERVAY, on behalf of himself
  and all others similarly situated,

         Plaintiff,

  v.

  TRIBAL NUTRITION LLC,

        Defendant.
  __________________________________________/

                                      ORDER OF DISMISSAL

         THIS CAUSE comes before the Court upon the parties’ Notice of Voluntary Dismissal

  [ECF No. 10] (“Notice”). The Court having reviewed the Notice, the record, and being otherwise

  fully advised in the premises, it is hereby

          ORDERED AND ADJUDGED that all of Plaintiff’s individual claims are DISMISSED

  with prejudice and all claims of the putative class members are DISMISSED without prejudice.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 16th day of August, 2021.



                                                    _________________________________
                                                    RODOLFO A. RUIZ II
                                                    UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
